                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            ANDINA PROPERTY LLC,
                                   7                                                         Case No. 19-cv-06168-JCS
                                                             Plaintiff,
                                   8
                                                     v.                                      ORDER GRANTING MOTION TO
                                   9                                                         REMAND AND VACATING MOTION
                                            LAURA FOX, et al.,                               HEARING SET FOR NOVEMBER 22,
                                  10                                                         2019
                                                             Defendants.
                                  11                                                         Re: Dkt. No. 3

                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            This is an unlawful detainer action that Plaintiff Andina Property LLC (“Andina”)

                                  14   originally filed in state court. Defendants Laura and Beth Fox removed to federal court on the

                                  15   basis of federal question jurisdiction, asserting as a defense to their eviction that Andina has

                                  16   violated various federal statutes and regulations. See Docket No. 1 (Removal) (alleging that

                                  17   Andina has “violated numerous Federal laws and statutes, under Title 24 C.F.R. 220.814 –

                                  18   Election of Action, Chapter 2, Subtitle B”). Andina brings a Motion to Remand (“Motion”)

                                  19   asking the Court to remand the case to state court on the basis that Defendants’ removal was

                                  20   untimely and there is no federal jurisdiction over this case. For the reasons stated below, the Court

                                  21   GRANTS the Motion and vacates the motion hearing set for November 22, 2019.1

                                  22   II.      ANALYSIS
                                  23            A.        Legal Standard
                                  24            Federal courts have limited subject matter jurisdiction and may only hear cases falling

                                  25   within their jurisdiction. Generally, a defendant may remove a civil action filed in state court if

                                  26   the action could have been filed originally in federal court. 28 U.S.C. § 1441. The removal

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                   1   statutes are construed restrictively so as to limit removal jurisdiction. Shamrock Oil & Gas Corp.

                                   2   v. Sheets, 313 U.S. 100, 108−09 (1941). The Ninth Circuit recognizes a “strong presumption

                                   3   against removal.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal quotation marks

                                   4   omitted). Any doubts as to removability should be resolved in favor of remand. Matheson v.

                                   5   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). The defendant bears the

                                   6   burden of showing that removal is proper. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th

                                   7   Cir. 2004).

                                   8           District courts have jurisdiction—commonly known as “federal question” jurisdiction—

                                   9   over “all civil actions arising under the Constitution, laws, or treaties of the United States.” 28

                                  10   U.S.C. § 1331. “The presence or absence of federal-question jurisdiction is governed by the ‘well-

                                  11   pleaded complaint rule,’ which provides that federal jurisdiction exists only when a federal

                                  12   question is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.
Northern District of California
 United States District Court




                                  13   Williams, 482 U.S. 386, 392 (1987). “Thus, it is now settled law that a case may not be removed

                                  14   to federal court on the basis of a federal defense . . . even if the defense is anticipated in the

                                  15   plaintiff’s complaint, and even if both parties concede that the federal defense is the only question

                                  16   truly at issue.” Id. at 393.

                                  17          B.     Defendants Have Not Demonstrated the Existence of Federal Subject Matter
                                                     Jurisdiction
                                  18
                                               Unlawful detainer is a state law claim that does not implicate federal law. See, e.g., Litton
                                  19
                                       Loan Servicing, L.P. v. Villegas, C 10 05478 PJH, 2011 WL 204322, at *2 (N.D. Cal. Jan. 21,
                                  20
                                       2011). No other basis for federal question jurisdiction is apparent from Andina’s Complaint.
                                  21
                                       Whether Defendants allege violations of federal law in their Notice of Removal in this case is
                                  22
                                       irrelevant to jurisdiction. See Caterpillar, 482 U.S. at 393. Likewise, Defendants’ allegations in
                                  23
                                       their response to the Motion that Andina has violated a long list of federal laws are at most
                                  24
                                       defenses to Andina’s unlawful detainer claim, which is a purely state law claim. The Court also
                                  25
                                       notes that Defendants have not alleged that there is diversity jurisdiction under 28 U.S.C. § 1332.
                                  26
                                       Therefore, the Court finds that there is no subject matter jurisdiction in this case.
                                  27

                                  28
                                                                                           2
                                   1   III.   CONCLUSION

                                   2          For the reasons stated above, the Motion is GRANTED. This case shall be REMANDED

                                   3   the Superior Court of California for the County of San Francisco.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: November 8, 2019

                                   7                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   8                                                  Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
